Title: Report on the Petition of William Gardner, [31 January 1795]
From: Hamilton, Alexander
To: 


[Philadelphia, January 31 1795Communicated on February 2, 1795]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred the petition of William Gardner, Commissioner of loans for New Hampshire, respectfully reports thereupon, as follows:
There is no branch of the public service which more than this requires such an arrangement as will secure a selection of fit characters willing to accept the office, and to continue in it. The system of the transfers of stock at fourteen different offices, and from one office to another, and of paying interest at Each, is necessarily extremely complicated, requiring great accuracy and punctuality every where, to prevent its running into disorder, and producing very serious hazards and inconveniences to the public and to individuals—A system which is without example in any other Country, but which local circumstances and the public Engagements have rendered, and continue to render indispensable. The responsibility, importance and delicacy of the trust which it implies, are witnessed by the simple statement of the fact. It is only to consider, what is the nature of the power, as it regards the implication of the public in pecuniary responsibility which is confided to so many individuals, to be convinced that it is Essential to make effectual provision for obtaining and keeping competent and unexceptionable agents. It is a subject which even ought to excite particular solicitude in this respect.
It cannot be doubted, that an essential mean to this End, will be adequate compensations. It cannot be expected in a Country where talents for business, united with integrity and Character, are in high demand, and in which the expense of living at the places where public business must be carried on, is, and is likely to continue high, that the government will be so well served, without liberal compensations for the service. There is no truth more clear to the eye of reason, nor better established by experience, than that undue parsimony, in this particular, is in time the very worst œconomy. It tends to throw the business of the nation into hands unqualified, or unworthy of trust—whence, of course, it will be ill done—disorders, and even frauds will Ensue; and the pecuniary loss sustained in one year, perhaps in one day, by the infidelity or inability of unfit agents, may exceed the difference of compensation which would have procured fit ones for a long series of years. True œconomy, as applied to a nation, does not consist in the penurious apportionment of the compensations of its officers, but in the steady adherence to an enlightened and comprehensive system, which, among other effects, placing the management of its affairs in able and faithful hands, causes all its great pecuniary operations to be conducted both with skill and integrity. The experience of the United States, at various periods, sufficiently attests this fact.
These observations do not aim at countenancing prodigality even in this branch of public expenditure; they are only designed to imply, that parsimony, in this particular, is not as it Seems by some to be thought, the great hinge of national œconomy—that carried too far, it turns against its own object, and produces the worst effects of prodigality. There is, no doubt, measure in this, as in every other thing; though the Compensations should be adequate, they ought not to be excessive. But in adjusting the measure, it is Essential to weigh well the nature of the trust—the talents necessary for it—the uses to which they can be turned in private life for the benefit of the possessor, and the indemnification which he will consequently expect, to be induced to serve the public—the degree of character which is requisite, and the probable extent of emolument which will command the due degree of character—the expense of living where the service is to be performed.
In the case of the Commissioners of loans, the extent of the occupation which they will respectively have, though a criterion of allowance, is not the only one. Similar qualifications are necessary with regard to all of them, whether having more or less business to attend to. And the power of all being equal, the trust with respect to all is equally delicate. There should be nowhere a man who is not an intelligent man of business, of established integrity, and of respectability of character. It merits reflection also, that it will sometimes happen, that the official duties of the officer may not be sufficient to occupy him wholly, yet sufficient to interfere, and perhaps incompatible with the effectual pursuit of other business for which he may be qualified.
In the particular case referred to him, the Secretary Combining and weighing to the best of his judgment, all the considerations which belong to it, is of opinion that it is just and expedient to allow a yearly salary of one thousand dollars for compensation and all expenses, except stationery.
Which is respectfully submitted,

Alexander Hamilton,Secretary of the Treasury.
 